Citation Nr: 0519784	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from August 1944 to 
December 1946.

In April 1993, the RO denied the veteran's original claim for 
service connection for bilateral hearing loss.  The RO 
provided notice of decision and of the veteran's appellate 
rights in May 1993, and the veteran did not appeal.

In February 2000, the RO denied a claim for service 
connection for bilateral hearing loss as not well grounded.  
Pursuant to the Veterans Claims Assistance Act of 2000 
(addressed in more detail below), the RO readjudicated the 
claim in August 2001, denying it on the merits.  This matter 
initially came to the Board of Veterans' Appeals (Board) on 
appeal from the August 2001 rating decision.  The veteran 
filed a notice of disagreement (NOD) in August 2001, the RO 
issued a statement of the case (SOC) in March 2002, and the 
veteran filed a substantive appeal, perfecting his appeal 
later that same month.

In August 2003, the veteran failed to appear at a scheduled  
hearing before RO personnel.  The RO's August 2003 
supplemental SOC (SSOC) reflects the continued denial of the 
claim for service connection for bilateral hearing loss.

In May 2004, the veteran failed to appear at a scheduled 
hearing before a Veterans Law Judge at the RO.

In September 2004, a Deputy Vice-Chairman of the Board 
granted the veteran's representative's motion to advance this 
appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2004).  Also, in 
September 2004, the Board found that new and material 
evidence to reopen the veteran's claim for service connection 
for bilateral hearing loss had been received, and remanded to 
the RO the claim for service connection, on the merits, for 
additional action.  

Pursuant to the September 2004 remand, the RO notified the 
veteran as to the type of evidence necessary to substantiate 
the claim, and arranged to have the veteran scheduled for a 
VA examination.  On readjudication, the RO again denied the 
claim for service connection (see June 2005 SSOC), and 
returned the matter to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent evidence or opinion establishing 
that the veteran currently has, or ever has had, bilateral 
hearing loss recognized as a disability for VA purposes, or 
that any such disability is medically related to service, to 
include alleged noise exposure therein.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.655, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the March 2002 SOC, the August 2003 and June 2005 
SSOCs, and the May 2001 and September 2004 letters, the RO 
notified the veteran of the legal criteria governing the 
claim (to include the three criteria for establishing service 
connection), the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, the veteran and his representative 
were given the opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the RO's May 2001 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, when the RO initially adjudicated the 
claim in February 2000, the VCAA was not then in effect.  
Following enactment of the VCAA, the RO issued to the veteran 
the May 2001 letter, notifying him of the VCAA duties to 
notify and assist, setting forth the criteria for service 
connection, and soliciting information and evidence from the 
veteran.  That letter was provided to the veteran several 
months before the March 2002 SOC, and the RO afforded the 
veteran well over a one-year period for response to such a 
notice letter.  See 38 U.S.C.A. § 5103(b)(1). 

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
arranging for him to be scheduled for examination, as 
requested.  The veteran has been given opportunities to 
submit and/or identify evidence to support his claim, as well 
as opportunities to present testimony during both RO and 
Board hearings.  In correspondence received in July 2005, the 
veteran's representative indicated that there was no 
additional evidence to submit.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal. 

II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In cases involving a claim of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

Initially, the Board notes that in its September 2004 remand, 
it specifically requested that the veteran undergo VA 
examination to obtain evidence pertaining to the reopened 
claim presently on appeal.  However, the record reflects that 
the veteran has not cooperated with the RO's attempts to 
schedule him for the requested examination.  The veteran was 
scheduled to undergo an ear, nose, and throat examination on 
April 13, 2005, at a VA clinic.  The record indicates that 
the veteran failed to report d for the scheduled examination.  
In a May 16, 2005 letter, the veteran was advised to contact 
the RO if he wished to be reconsidered for another VA 
examination; to date, neither the veteran nor his 
representative has requested that another examination be 
scheduled. 

Pursuant to 38 C.F.R. § 3.655(b), when a claimant fails to 
appear, without good cause justification, to a VA examination 
in conjunction with a reopened claim, that claim shall be 
denied.  While the Board's September 2004 remand notified the 
veteran that failure to report to any such scheduled 
examination, without good cause, would result in a denial of 
the reopened claim (see 38 C.F.R. § 3.655(b)), the RO's March 
2005 letter notifying the veteran that an examination was 
being scheduled for an examination provided incorrect 
information as to the consequences regarding any failure to 
report for an examination-i.e., indicating that the claim 
would be rated based on the evidence of record.  Given that 
fact, as well as the fact that the claims file does not 
contain a copy of the actual pre-examination notice of the 
date and time of the examination forwarded to the veteran by 
the pertinent medical facility (as requested in the remand), 
the Board will not deny the claim, as directed by 3.655(b), 
for failure to report to an examination needed to adjudicate 
the claim, but, rather will consider the claim on the basis 
of the current record.  

However, considering the evidence of record in light of the 
above-cited criteria, the Board finds that the evidence 
presents no basis for a grant of service connection for 
bilateral hearing loss.

The Board points out that service medical records at the time 
of both the veteran's induction examination, in August 1944, 
and discharge examination, in October 1946, reveal that the 
veteran's hearing was 15/15, bilaterally, for whispered and 
spoken voice.  No audiometric testing was conducted.  Service 
personnel records also reflect that the veteran worked 
construction, and are consistent with the veteran's 
statements of noise exposure from demolition.

Private medical records show that the veteran was fitted with 
two hearing aids with high frequency emphasis in December 
1999, more than five decades after his discharge from 
service.  While these records included a graph charting 
audiometry findings, there are no interpretations of the 
graph, or specific numerical data to determine whether the 
information to determine whether veteran actually has hearing 
loss disability as defined by 38 C.F.R. § 3.385.  Moreover, 
while the licensed audiologist noted the veteran's history of 
military service, consisting of exposure to heavy explosives 
and demolition, there is no actual medical opinion as to the 
relationship between the veteran's hearing loss and service.  

Notwithstanding the veteran's assertions of bilateral hearing 
difficulty requiring the use of two hearing aids, there is no 
competent evidence that establishes that he has, or ever has 
had, a bilateral hearing loss recognized as a disability for 
VA purposes.  Moreover, the veteran has frustrated the 
Board's efforts to obtain specific evidence as whether the 
veteran suffers from a current hearing loss disability, and a 
medical opinion to whether there is a relationship between 
any such disability and service, to include the veteran's 
claimed in-service noise exposure from demolition.  The 
veteran was duly notified of the need for such evidence, 
apprised of the possible consequences of failing to report to 
an examination to obtain such evidence, and then scheduled 
for a VA examination.  He chose not to report.  
[Parenthetically, the Board also notes that the record 
indicates that the veteran failed to report to two prior 
examinations, as well as RO and Board hearings scheduled on 
his behalf.] 

The Board emphasizes that the duty to assist the veteran in 
the development of evidence pertinent to his claim is not a 
"one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In a case such as this, where additional medical 
evidence, in the form of specific findings and opinion, is 
required to determine entitlement to benefits, the veteran 
may not passively sit by under circumstances where his 
cooperation is essential in obtaining the putative evidence.  
Id. 

The Board does not doubt the sincerity of his believes that 
he service connection for hearing loss is warranted.  
However, as a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on medical matters, such as whether he 
currently has a bilateral hearing loss recognized as a 
disability for VA purposes, and, if so, whether such 
disability is, in fact, medically related to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge ").

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
and persuasive evidence of a disability upon which to 
predicate a grant of service connection (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

For all the foregoing reasons, the claim of service 
connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the doubt doctrine.  However, 
in the absence of competent evidence to support the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


